BROCK, J.
Defendant’s only assignment of error is to the entry of the judgment..This assignment of error presents the record proper for review. 1 Strong, N. C. Index 2d, Appeal and Error, § 26, p. 152. We note that the pleas of guilty tendered by the defendant were accepted only after Judge Jackson had carefully examined the defendant and advised him of the possible consequences of his pleas. The sentence imposed was within statutory limits. G.S. 14-335.
With appropriate candor, defendant’s court-appointed counsel has stated that his review of the record of the proceedings discloses no prejudicial error. We agree with counsel’s appraisal.
No error.
Britt and Parker, JJ., concur.